Citation Nr: 1627493	
Decision Date: 07/11/16    Archive Date: 07/22/16

DOCKET NO.  16-01 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.

2.  Entitlement to service connection for a left little finger disability.

3.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1942 to February 1946. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO, among other things, denied the claims for entitlement to service connection for left shoulder, left little finger, and left knee disabilities.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for left shoulder, left little finger, and left knee disabilities, which he relates to his military service.  Specifically, he asserts that while he was serving aborad the USS YORKTOWN a typhoon struck his ship while in en route to the Philippines.  See, e.g., Veteran's statement dated February 2014.  He described that at the time the typhoon struck the ship, he was sitting on a wooden bench that collapsed onto his left leg, and that he dislocated his left arm and injured his left little finger in attempts to brace himself from the typhoon. 

Although the Veteran's service treatment records do not document this event or any left shoulder, finger, or knee disabilities, the Veteran has submitted articles and photographs illustrating that he was aboard the USS YORKTOWN in December 1944 and that a typhoon struck the ship on that date.

The Veteran has also submitted several photographs of his left shoulder, left little finger, and left knee suggesting that he has current disabilities.

In the June 2016 appellate brief presentation, the Veteran's representative requested that the Veteran be afforded a VA examination and opinion as to the etiology of his claimed disabilities.  The evidence of record suggests that the Veteran's current disabilities may be related to in-service events or injuries; however, he has not been afforded a VA examination and the evidence of record is insufficient to decide the claims.  Accordingly, the Board will grant the request of the Veteran's representative and remand the case for a VA examination and opinion.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2015); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

In addition, the Veteran asserts that he sought treatment for his disabilities from Mount Sinai Hospital.  Although the Veteran submitted some hospital records from Mount Sinai Hospital, there is no indication that the RO requested any remaining records or that these hospital records are complete.  Therefore, upon remand, these outstanding records should be obtained.

Finally, the Veteran's DD Form 214 does not appear to be in the electronic claims file.  If the Board is correct in this determination, the AOJ should attempt to obtain the c's DD 214 or any other documents verifying his service and associate such documents with the claims file.  If the Board is incorrect, the AOJ should prepare a memorandum to the file indicating the location of the DD Form 214. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the appropriate release of information forms where necessary, procure any records of outstanding treatment that the Veteran has recently received, to include hospital records from Mount Sinai Hospital.  
All such available documents should be associated with the claims file.

2.  Obtain records of treatment that the Veteran may have received at any VA health care facility since January 2015.  All such available documents should be associated with the claims file.

3.  Obtain the Veteran's DD Form 214 and any other documents verifying the Veteran's military service.  If the Board is incorrect that such documents are missing from the claims file, the AOJ should prepare a memorandum to the file indicating the location of the document or documents.

4.  Schedule the Veteran for a VA examination as to the etiology of any current left knee disability, left shoulder, and left little finger disability.  All necessary tests should be conducted.  The claims file must be sent to the examiner for review.

The examiner should first identify any current left knee, left shoulder, and/or left little finger disability.  Then, as to any such disability, the examiner should indicate whether it is as least as likely as not (50 percent probability or more) that a current left knee disability had its onset in service, or is otherwise related to service.

A complete rationale should accompany any opinion provided.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinions.

5.  Thereafter, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

